UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2446


REHEMA MUSOKE,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 16, 2017                                           Decided: May 24, 2017


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Rehema Musoke, Petitioner Pro Se. Stefanie N. Hennes, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rehema Musoke, a native and citizen of Uganda, petitions for review of an order of

the Board of Immigration Appeals (Board) denying her second motion to reopen. For the

reasons set forth below, we dismiss in part and deny in part the petition for review.

       Before this court, Musoke argues that she was denied a full and fair hearing on her

applications for relief in violation of the Due Process Clause and that she was entitled to

reopening based upon prior counsel’s alleged ineffective assistance. Only the Board’s

denial of Musoke’s second motion to reopen is properly before us, however, as she failed

to timely petition this court for review of either the Board’s decision of December 11, 2015

(upholding the immigration judge’s determination that Musoke abandoned her applications

for relief) or its decision of March 23, 2016 (denying her pro se motion to reopen based on

ineffective assistance of counsel). See 8 U.S.C. § 1252(b)(1) (2012); Stone v. INS, 514
U.S. 386, 405 (1995). Accordingly, we now limit our review to the Board’s denial of

Musoke’s second motion to reopen, and we dismiss the petition for review to the extent

she challenges the earlier decisions. We also dismiss the petition for review to the extent

Musoke challenges the Board’s refusal to exercise its sua sponte authority to reopen. See

Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009) (holding that the court lacks

jurisdiction to review the Board’s refusal to sua sponte reopen proceedings).

       Turning to the Board’s denial of Musoke’s motion to reopen, we have reviewed

Musoke’s claims in conjunction with the administrative record and conclude that the Board

did not abuse its discretion in denying the motion as untimely and number-barred. See 8

C.F.R. § 1003.2(a), (c) (2016); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).

                                             2
Accordingly, we deny the petition for review in part for the reasons stated by the Board.

See In re Musoke (B.I.A. Nov. 30, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                        PETITION DISMISSED IN PART
                                                               AND DENIED IN PART




                                            3